Case 2:19-cv-07952-FMO-MAA Document 52-1 Filed 03/03/20 Page 1 of 2 Page ID #:309



    1   John Nadolenco (SBN 181128)
    2   jnadolenco@mayerbrown.com
        MAYER BROWN LLP
    3   350 South Grand Avenue, 25th Floor
    4   Los Angeles, California 90071-1503
        Telephone: (213) 229-9500
    5   Facsimile: (213) 625-0248
    6
        A. John P. Mancini (Pro Hac Vice)
    7   jmancini@mayerbrown.com
    8   Olena V. Ripnick-O’Farrell
        oripnick-ofarrell@mayerbrown.com (Pro Hac
    9   Vice)
   10   MAYER BROWN LLP
        1221 Avenue of the Americas
   11   New York, NY 10021
   12   Telephone: (212) 506-2500
        Facsimile: (212) 849-5895
   13
        Attorneys for Defendant GOOGLE LLC
   14

   15                         UNITED STATES DISTRICT COURT
   16                     CENTRAL DISTRICT OF CALIFORNIA
   17                                 WESTERN DIVISION
   18

   19   FOUR JAYS MUSIC COMPANY, et al., Case No. 2:19-cv-07952-FMO-MAA
   20                          Plaintiffs,       [PROPOSED] ORDER GRANTING
   21
                                                 DEFENDANT GOOGLE LLC’S
              v.                                 APPLICATION TO FILE UNDER
   22
                                                 SEAL PORTIONS OF ITS FED. R.
        APPLE INC., et al.,                      CIV. P. 12(B)(3) MOTION TO
   23
                                                 DISMISS, OR, IN THE
                       Defendants.               ALTERNATIVE TRANSFER VENUE
   24
                                                 TO THE SOUTHERN DISTRICT OF
                                                 NEW YORK
   25

   26

   27

   28


                                   PROPOSED ORDER GRANTING APPLICATION TO FILE UNDER SEAL,
                                                            CASE NO. 2:19-CV-07952-FMO-MAA
Case 2:19-cv-07952-FMO-MAA Document 52-1 Filed 03/03/20 Page 2 of 2 Page ID #:310



    1                                [PROPOSED] ORDER
    2         Having considered Google’s Application to File Under Seal Portions of its
    3   Motion to Dismiss for Improper Venue or, In the Alternative, Transfer Venue to the
    4   Southern District of New York (the “Motion to Dismiss”), the Court hereby
    5   ORDERS as follows:
    6         The Application is GRANTED.
    7         Pursuant to Local Rule 79-5.1, Defendant Google may file under seal the
    8   following documents:
    9         1.    Exhibit A to the Declaration of Waleed Diab (the “Diab Declaration”),
   10   a confidential agreement between Google and the Orchard (the “Agreement”); and
   11         2.    Portions of the Diab Declaration and the Motion to Dismiss that
   12   reference, describe or quote from the Agreement.
   13         IT IS SO ORDERED.
   14
        Dated: ______________________        ___________________________________
   15                                        Hon. Fernando M. Olguin
   16                                        United States District Judge

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28

                                               -1-
                                   PROPOSED ORDER GRANTING APPLICATION TO FILE UNDER SEAL,
                                                            CASE NO. 2:19-CV-07952-FMO-MAA
